DETAILED ACTION

Status of Submissions
This Office action is responsive to the amendment filed on August 8, 2022, which has been entered with the exception of the proposed replacement drawing sheets (see explanation below). This Office action is also responsive to the corrected reissue declaration and the certified copy of JP Application No. 2003-309484 filed on August 16, 2022.

The proposed replacement drawing sheets filed on August 8, 2022 have been disapproved by the examiner and have not been entered because:
They do not comply with 37 CFR 1.173(b)(3). Each figure that is amended must be identified by placing the word “Amended” within the figure, e.g., adjacent to its view number.
They do not address and, thus, do not overcome the outstanding objections to Figs. 1 and 20-23(a).

Objections to Amendments – 37 CFR 1.126
The claim amendments filed on August 8, 2022 are objected to as failing to comply with 37 CFR 1.126. The original numbering of the claims must be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

The first (preliminary) amendment filed in this reissue application on March 24, 2021 presented new claims 13-18. However, the amendment filed on August 8, 2022 (i) fails to show claim 16 as canceled, (ii) improperly renumbers claims 17 and 18 as claims 16 and 17, and (iii) fails to list claim 18.

The improperly presented claims have been renumbered and properly presented as shown below.


    PNG
    media_image1.png
    815
    627
    media_image1.png
    Greyscale


Objections to Amendments – 37 CFR 1.173
The amendments to the specification filed on August 8, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Changes to the specification must be made by submission of the entire text of each rewritten paragraph along with an identification of the precise point in the specification where each rewritten paragraph is located. Rewritten paragraphs must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. 

The rewritten paragraph located at col. 2, ll. 8-16 is not amended properly because the 6th to 8th lines of the rewritten paragraph include the text of the separate paragraph located at col. 2, ll. 17-21. If applicant wishes to amend the paragraph located at col. 2, ll. 17-21, it must be presented as a separate rewritten paragraph. If applicant does not wish to amend that paragraph, then it must not be presented as part of the amendment.

The claim amendments filed on August 8, 2022 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. 

The patent claims are not amended properly because amended claim 9 contains strikethrough (see l. 1), which is not proper in reissue applications. The omitted text should be enclosed in single brackets.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Objections to Amendments – Other Formalities
The amendments to the specification filed on August 8, 2022 are object to because:
In the 3rd line of the rewritten paragraph located at col. 1, ll .41-49, “a welding…member 335” fails to accurately describe element 335 shown in Fig. 1. The structural element 335 is depicted as a bolt-like member or a pin-like member. Such a member is not accurately characterized as a welding member, i.e., a member used for welding or a member forming a weld.
In the 1st and 7th lines of the rewritten paragraph located at col. 1, l. 63 to col. 2, l. 7, “parting 333” fails to accurately describe element 333 shown in Fig. 1. The word “parting” refers to a location where a separation occurs, or the action of dividing something into parts. It does not describe a structural element of the tailgate 330. And it is not a conventional term in the automobile art.
In the 3rd line of the rewritten paragraph located at col. 2, ll .28-36, “welding…members 335” is inaccurate. See the explanation above.
In the 5th to 8th lines of the rewritten paragraph located at col. 2, ll. 37-47, “…the attaching positions of the open stays…intervening between the tailgate 330 secured at the end portion in the vehicle width direction at opposite sides of the gate opening portion 303 and the vehicle body 300 [is] are offset…” is inaccurate, confusing and incorrect grammatically. The tailgate 330 is not “secured at the end portion in the vehicle width direction at opposite sides of the gate opening portion 303 and the vehicle body 300”. Further, it is unclear what “end portion” is being referred to, and the singular term “end portion” is inconsistent with the plural terms “attaching positions” and “open stays”. Also, the recited “end portion” is inconsistent with the newly recited “opposite sides”.
The rewritten paragraph located at col. 10, ll. 19-21 fails to provide an accurate brief description of FIG. 21. That figure does not show “a rear part structure of a vehicle”. Rather, it only shows a hinge member.
In the 4th to 5th lines of the rewritten paragraph located at col. 11, ll. 37-44, “right side plane portion” should read “right side plane portion 3a”.
In the 6th line of the rewritten paragraph located at col. 11, ll. 37-44, “at at the” should read “at the”.
In the 4th line of the rewritten paragraph located at col. 11, l. 64 to col. 12, l. 11, “the left upper part 2i” should read “the left side of the upper part 2i” in order to be consistent with the use of “2i” in Fig. 5.
In the 2nd line of the rewritten paragraph located at col. 12, ll. 13-16, “welding…members” fails to accurately describe elements 8 shown in Figs. 5, 8 and 10. Each of the structural elements 8 is depicted as a bolt-like member or a pin-like member. Such a member is not accurately characterized as a welding member, i.e., a member used for welding or a member forming a weld.
In the 11th line of the rewritten paragraph located at col. 12, ll. 17-38, “the hinge base member 41” should read “the corresponding hinge base member 41”. The singular term “the hinge base member 41” is inaccurate because two hinges are provided, with each hinge having a hinge base member.
In the rewritten paragraph located at col. 12, l. 52 to col. 13, l. 3, the newly recited term “left side hinge cover 5” (3rd, 7th and 10th to 11th lines) inaccurately suggests that the description provided in the paragraph only applies to the left side hinge cover 5, i.e., that it does not also apply to the right side hinge cover 5. Clarification is required since both hinge covers are structured the same.
In the 1st line of the rewritten paragraph located at col. 13, ll. 28-40, “is fixed in” should read [is] are fixed in”.
In the 3rd line and the 4th line of the rewritten paragraph located at col. 13, ll. 28-40, “the hinge cover 5” should read “[the] each hinge cover 5”. The singular term “the hinge cover 5” is inaccurate because two hinge covers are provided.
In the 4th line of the rewritten paragraph located at col. 13, ll. 28-40, “the cover fixing member 10” should read “the corresponding cover fixing member 10”. The singular term “the cover fixing member 10” is inaccurate because two hinges are provided, with each hinge having a cover fixing member.
In the 4th to 5th lines of the rewritten paragraph located at col. 13, ll. 28-40, “the hinge base member 41” should read “the corresponding hinge base member 41”.
In the 4th line of the rewritten paragraph located at col. 13, ll. 41-46, “the hinge base member 41” should read “the corresponding hinge base member 41”.
In the 1st line of the rewritten paragraph located at col. 13, l. 62 to col. 14, l. 3, “a provisional fixing bolts” should read “[a] provisional fixing bolts”.
In the 2nd line of the rewritten paragraph located at col. 14, ll. 22-27, “side plane portion 3a” should read “side plane [portion] portions 3a, 3a”. The singular term “the side plane portion 3a” is inaccurate because the tailgate has two side plane portions, with one hinge mounted to each side plane portion.
In the 1st to 2nd lines of the rewritten paragraph located at col. 14, ll. 49-61, “the hinge base member 41” should read “the hinge base [member] members 41, 41”.
In the 3rd line of the rewritten paragraph located at col. 14, ll. 49-61, “side plane portion 3a” should read “side plane [portion] portions 3a, 3a”.
In the 1st, 2nd and 4th to 5th lines of the rewritten paragraph located at col. 15, ll. 4-23, “parting 3b” fails to accurately describe element 333 shown in Fig. 1. See the explanation above.
In the 6th line of the rewritten paragraph located at col. 15, ll. 4-23, “the hinge base member 41” should read “[the] each hinge base member 41”.
In the 7th line of the rewritten paragraph located at col. 15, ll. 4-23, “the groove 2c” should read “the corresponding groove 2c”. The singular term “the groove 2c” is inaccurate because two grooves are provided, with one hinge mounted in each groove.
In the 8th line of the rewritten paragraph located at col. 15, ll. 4-23, “the rear end lower portion 2g” should read “[the] each rear end lower portion 2g”. The singular term “the rear end lower portion 2g” is inaccurate because two grooves are provided, with each groove having a rear end lower portion.
In the 2nd to 4th lines of the rewritten paragraph located at col. 15, ll. 30-42, “each gate hinge member 42 is turned in the [extending] direction[s] it extends (that is, the shearing direction) of the gate hinge member 42 on its surface and rear sides…” is inaccurate, confusing and incorrect grammatically. It does not appear to be possible for a pivotally-mounted structural element to turn “in the…direction[s] it extends”. See the explanation provided in the APPENDIX that appears at the end of this Office action. Further, it does not appear to be accurate to characterize the direction in which a pivotally-mounted element turns as a “shearing direction”. In addition, the recitation “each gate hinge member 42…of the gate hinge member 42…” is inaccurate since a member cannot be “of” itself. Still further, it is inaccurate to characterize a direction in which a member extends as being “on its surface and rear sides”.
In the rewritten paragraph located at col. 15, ll. 30-42, the sentence appearing at the 2nd to 7th lines is an improper, run-on sentence. Note that conjunction “and” appears in the 4th line, but another clause is added following the comma that appears in the 5th line.
In the 5th to 6th lines of the rewritten paragraph located at col. 15, ll. 30-42, “…is given to each…gate hinge member 42 along plane directions on its surface and rear sides” is inaccurate, confusing and incorrect grammatically. The plural “plane directions” is inconsistent with the singular “its”. It is inaccurate to characterize “plane directions” as being “on its surface and rear sides”.
In the 3rd to 4th lines of the rewritten paragraph located at col. 15, ll. 50-59, “a pair of left and right gate hinge members (hereinafter merely called a ‘hinge member’) 102, 102” is inaccurate because plural “members” cannot constitute a singular “member”. Further, the description that follows has largely been amended to contradict this statement, i.e., the description that follows largely refers to plural hinge members 102, 102.
In the 3rd to 4th lines of the rewritten paragraph located at col. 16, ll. 1-12, the term “lateral end sides 106, 106” is confusing and unconventional. The term “lateral” is synonymous with “sides”; therefore, it is unclear how the term “lateral” modifies the meaning of the term “sides”. Further, the term “end” has a meaning that contradicts (or at least is inconsistent with) the meaning of both “lateral” and “sides”. Putting these terms together makes it impossible to clearly ascertain the nature of the corresponding structure. How can it be a lateral end while also being sides? How can it be both an end and sides?
In the rewritten paragraph located at col. 16, ll. 33-60, the singular terms “hinge cover 110” (1st and 2nd lines), “hinge attaching seat 105” (1st line), and “groove 108” (2nd line) are inaccurate because two hinge covers 110, two hinge attaching seats 105 and two grooves 108 are provided.
In the 16th to 18th lines of the rewritten paragraph located at col. 16, ll. 33-60, “…[a] relief groove s 110k, 110k for inserting the turning hinge members 102, 102 [is] are formed on the wide end portions 110b, 110b of the cover base body 110c” is inaccurate because it encompasses a configuration in which each cover base body 110c has plural relief grooves 110k, 110k receiving plural hinge members 102, 102.
In the 6th line of the rewritten paragraph located at col. 16, l. 61 to col. 17, l. 6, “pins 112, 112 is engaged” should read “pins 112, 112 [is] are engaged”.
In the 6th to 8th lines of the rewritten paragraph located at col. 17, ll. 7-18, “The plate surface thereof extends almost on the plane including the opening and closing directions of the tailgate 101, that is, a [perpendicular] plane [along] perpendicular to the longitudinal direction of the vehicle” is inaccurate. The plate surface of each hinge member 102 does not extend along/within a plane that is “perpendicular to” the longitudinal direction of the vehicle. Rather, the plate surface of each hinge member 102 is depicted in the drawings as extending generally parallel to the longitudinal direction of the vehicle.
In the rewritten paragraph located at col. 17, ll. 35-54, the sentence appearing at the 1st to 4th lines is inaccurate, confusing and incorrect grammatically. By adding the phrase “each hinge member 102 includes” (1st line), the phrase “…are provided in the gate supporting portion 102b with the tailgate 101 fully closed” (3rd to 4th lines) has been rendered incorrect grammatically.
In the rewritten paragraph located at col. 17, ll. 35-54, the singular term “side plane portion 101a” (10th line) is inaccurate because the tailgate 101 has two side plane portions 101a.
In the 4th line of the rewritten paragraph located at col. 17, l. 55 to col. 18, l. 9, “15(a), 15(b)” should read “15(a)[,] and 15(b)”.
In the rewritten paragraph located at col. 20, ll. 4-27, the sentence appearing at the 5th to 10th lines is inaccurate, confusing and incorrect grammatically. 
In the 8th to 9th lines of the rewritten paragraph located at col. 20, ll. 4-27, “…provided along the lengthwise direction…” is inconsistent with the illustration of the positioning ribs 205a, 205b in Figs. 17 and 22. Fig. 17 shows the positioning ribs 205a, 205b as extending generally parallel to the angled sides of the cover 205 from points near a front portion of the cover 205 to points near a rear portion of the cover 205. The same ribs 205a, 205b are shown in cross section in Fig. 22. The drawing figures do not show “provided along the lengthwise direction” of the cover 205 because the ribs 205a, 205b are shown as oriented at an acute angle to the lengthwise direction (i.e., the longitudinal direction) of the cover 205. 
In the 9th to 10th lines of the rewritten paragraph located at col. 20, ll. 4-27, “…protrude from both side ends in the width direction (the direction orthogonal to the lengthwise direction)” is inconsistent with the illustration of the positioning ribs 205a, 205b in Figs. 17 and 22. That is, Figs. 17 and 22 show the positioning ribs 205a, 205b as extending generally parallel to the angled sides of the cover 205. The drawing figures do not illustrate any ribs 205a, 205b that “…protrude from both side ends in the width direction (the direction orthogonal to the lengthwise direction)”.
In the 10th to 13th lines of the rewritten paragraph located at col. 20, ll. 4-27, “The ribs 205a and 205b are brought into contact with the shoulder portion 206a of the side end side 206 of the roof panel and the shoulder portion 207a of the upper end side of the side frame as shown in FIG. 22 and FIG. 24…” is inaccurate because FIG. 24 does not show the ribs 205a, 205b in contact with the shoulder portions 206a, 207a. Note that, as shown in Figs. 17 and 22, the positioning ribs 205a, 205b are located laterally inward with respect to the edge portions 251a, 251b. In Fig. 24, the lead lines for reference numbers 205a, 205b are not directed to the same positioning ribs 205a, 205b shown in Figs. 17 and 22. 
In the rewritten paragraph located at col. 20, ll. 4-27, the term “side end side 206” (11th line) is confusing and unconventional. The term “side” is repeated; it is unclear how the 1st “side” modifies the meaning of the 2nd “side”. Further, the term “end” has a meaning that contradicts (or at least is inconsistent with) the meaning of “side”. Putting these terms together makes it impossible to clearly ascertain the nature of the corresponding structure. How can it be a side end while also being an end side? How can it be both an end and a side?
In the rewritten paragraph located at col. 20, ll. 4-27, the singular term “hinge cover 205” (13th to 14th lines) is inaccurate because two hinge covers 205 are provided.
In the rewritten paragraph located at col. 20, l. 59 to col. 21, l. 5, the sentence appearing at the 1st to 5th lines is inaccurate, confusing and incorrect grammatically. For example, “as shown in FIG. 20” (1st line) is inconsistent with “is roughly rectangular” (1st to 2nd lines) since the fitting portion 234d is not depicted as “roughly rectangular” in FIG. 20. Also, “as shown in FIG. 20” (1st line) is inconsistent with “being observed from the lengthwise direction” (2nd line) since FIG. 20 is a side view.
In the rewritten paragraph located at col. 20, l. 59 to col. 21, l. 5, the sentence appearing at the 5th to 7th lines is inaccurate and confusing. For example, “the pressing branch portions 235a and 235b are bent” (5th to 6th lines) is inconsistent with “as shown in FIG. 24” (6th line) since the “pressing branch portions 235a and 235b” are not depicted as “bent” in FIG. 24. FIG. 20 shows the portions 235a, 235b in a latched/engaged position while FIG. 24 does not show the latching/ engaging structure of the portions 235a, 235b. Neither figure shows the portions 235a, 235b as “bent”.
In the rewritten paragraph located at col. 21, ll. 6-16, the singular terms “hinge supporting portion 219” (3rd line), “hinge base member 203” (3rd line), “turning arm portion 221” (3rd to 4th, 5th and 6th lines) and “gate hinge…portion 204” (6th line) are inaccurate because two hinges 202 are provided, with each hinge having a hinge supporting portion 219, a hinge base member 203, a turning arm portion 221 and a gate hinge portion 204.
In the rewritten paragraph located at col. 21, ll. 17-25, the singular terms “hinge cover 205” (1st and 5th lines), “cover attaching portion 211” (2nd to 3rd  and 5th to 6th lines), “hinge base member 203” (3rd and 5th lines), “tailgate hinge portion 202” (3rd to 4th lines) and “engagement portion 227” (4th line) are inaccurate because two hinges (or “tailgate hinge portions”) 202 are provided, with each hinge having a cover attaching portion 211 and a hinge base member 203. Further, two hinge covers 205 are provided, with each hinge cover having an engagement portion 227.
In the rewritten paragraph located at col. 21, ll. 6-16, the single sentence is inaccurate, confusing and incorrect grammatically. For example, “the cover attaching portion 211, which is secured at one point in the hinge base member 203” is inaccurate because the cover attaching portion 211 is a component of the hinge base member 203. Further, “by fitting the fitting portion 234d…and engaging the engagement portion 227…” is inaccurate because the engagement portion 227 is not engaged after or separately from the fitting portion 234d. Rather, the fitting portion 234d is part of the engagement portion 227.
In the rewritten paragraph located at col. 21, ll. 26-51, the singular terms “hinge cover 205” (1st, 5th and 14th lines), “roof moulding” (14th and 15th to 16th lines) and “tailgate hinge member 202” (17th line) are inaccurate because two hinge covers 205, two roof mouldings 236 and two hinges 202 are provided.
In the rewritten paragraph located at col. 21, ll. 26-51, the sentence appearing at the 1st to 4th lines is inaccurate, confusing and incorrect grammatically. For example, “the linear groove 233, [in which] defined in the neck portion 234a of the fitting member 234 [is drilled] along the lengthwise direction thereof, at the fitting member 234” (1st to 3rd lines) is inaccurate because the linear groove 233 is formed in (i.e., “defined in”) the base 232 of the engagement portion 227 of the hinge cover 205. It is not “defined in the neck portion 234a of the fitting member 234…along the lengthwise direction thereof”, and it is not “at the fitting member 234”. See Figs. 17, 20 and 24. Also, the recitation “defined in the neck portion 234a of the fitting member 234 [is drilled] along the lengthwise direction thereof, at the fitting member 234” requires correction because it appears to refer to the fitting member 234 as being “at” itself; it is unclear what is being defined as being “at the fitting member 234”.
In the 4th to 5th lines of the rewritten paragraph located at col. 21, ll. 26-51, “it can be displaced along the linear groove 233 in the lengthwise direction” is inaccurate because the hinge cover 205 cannot be “displaced” relative to the linear groove 233 since the linear groove 233 is formed in the base 232 of the engagement portion 227 of the hinge cover 205. Rather, the construction of the linear groove 233 and its engagement with the neck 234a of the fitting member 234 allows the hinge cover 205 to be displaced relative to the fitting member 234.
In the rewritten paragraph located at col. 21, l. 62 to col. 22, l. 5, the singular terms “groove 208” (4th and 7th lines) and “hinge cover 205” (5th line) are inaccurate because two grooves 208 and two hinge covers 205 are provided.
In the rewritten paragraph located at col. 22, ll. 22-39, the singular terms “hinge base member 203” (1st, 6th and 7th lines), “roof moulding 236” (2nd line), “groove 208” (2nd line), “hinge cover 205” (4th line), “head portion…211a” (8th to 9th lines) and “cover attaching portion 211” (9th line) are inaccurate because two hinges 202 are provided, with each hinge including a hinge base member 203 carrying a cover attachment portion 211 with a head portion 211a. Further, two roof mouldings 236, two grooves 208 and two hinge covers 205 are provided.
In the rewritten paragraph located at col. 22, ll. 22-39, the sentence appearing at the 1st to 10th lines is inaccurate, confusing and an improper run-on sentence. For example, “…with the pressing bifurcated portions 235a and 235b bent as shown in FIG. 20 and FIG. 24” (7th to 8th lines) is inaccurate. FIG. 20 shows the portions 235a, 235b in a latched/engaged position while FIG. 24 does not show the latching/engaging structure of the portions 235a, 235b. Neither figure shows the portions 235a, 235b as “bent”. Also, “portion of the 211a of the” (9th line) should read “portion [of the] 211a of the”.
In the rewritten paragraph located at col. 22, ll. 40-53, the singular terms “hinge cover 205” (1st, 6th and 8th to 9th lines), “cover attaching portion 211” (2nd line), “hinge base member 203” (3rd and 4th lines), “hinge supporting portion 219” (3rd to 4th and 5th lines) and “turning arm portion 221” (4th and 7th lines) are inaccurate because two hinges 202 are provided, with each hinge having a hinge base member 203, a cover attaching portion 211, a hinge supporting portion 219 and a turning arm portion 221. Further, two hinge covers 205 are provided.
In the rewritten paragraph located at col. 22, l. 54 to col. 23, l. 3, the singular terms “hinge cover 205” (1st and 10th lines) and “roof moulding 236” (3rd, 6th, 7th to 8th and 10th lines) are inaccurate because two hinge covers 205 and two roof mouldings 236 are provided.

The claim amendments filed on August 8, 2022 are objected to because:
In claim 9, line 6 should be indented.
In claim 13, line 5 should be indented.
In claim 14, line 5 should be indented.

Appropriate correction is required.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 7,021,698 B2, which issued from Application No. 10/932,572, which did not claim any domestic priority. Accordingly, the “original disclosure” is the disclosure of Application No. 10/932,572 as filed on September 2, 2004. Any subject matter added to the disclosure during the original prosecution of Application No. 10/932,572 or during the prosecution of this reissue application does not constitute a part of the original disclosure.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

Objections to Amendments – New Matter
The amendment filed on August 8, 2022 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons. 

In the 3rd line of the rewritten paragraph located at col. 1, ll .41-49, “a welding…member 335” constitutes new matter. The structural element labeled by reference number 335 in Fig. 1 is depicted as a bolt-like member or a pin-like member. Such a member is not accurately characterized as a member used for welding or as a member forming a weld. Further, while the term “welding bolt” appeared in the original disclosure, the new term “welding…member” encompasses additional subject matter that goes beyond the original disclosure since “member” is far broader than “bolt”.

In the 3rd line of the rewritten paragraph located at col. 2, ll .28-36, “welding…members 335” constitutes new matter. See the explanation above.

In the 2nd line of the rewritten paragraph located at col. 12, ll. 13-16, “welding… members” constitutes new matter. The structural elements labeled by reference number 8 in Figs. 5, 8 and 10 is depicted as a bolt-like member or a pin-like member. Such a member is not accurately characterized as a member used for welding or as a member forming a weld. Further, while the term “welding bolts” appeared in the original disclosure, the new term “welding…members” encompasses additional subject matter that goes beyond the original disclosure since “members” is far broader than “bolts”.

In the 16th to 18th lines of the rewritten paragraph located at col. 16, ll. 33-60, “…[a] relief groove s 110k, 110k for inserting the turning hinge members 102, 102 [is] are formed on the wide end portions 110b, 110b of the cover base body 110c” constitutes new matter because it encompasses a configuration in which each cover base body 110c has plural relief grooves 110k, 110k receiving plural hinge members 102, 102. Such a configuration is not described in the original disclosure.

In the 6th to 8th lines of the rewritten paragraph located at col. 17, ll. 7-18, “The plate surface thereof extends almost on the plane including the opening and closing directions of the tailgate 101, that is, a [perpendicular] plane [along] perpendicular to the longitudinal direction of the vehicle” constitutes new matter. The plate surface of each hinge member 102 does not extend along/within a plane that is “perpendicular to” the longitudinal direction of the vehicle. Rather, the plate surface of each hinge member 102 is depicted in the drawings as extending generally parallel to the longitudinal direction of the vehicle.

In the 1st to 3rd lines of the rewritten paragraph located at col. 21, ll. 26-51, “the linear groove 233, [in which] defined in the neck portion 234a of the fitting member 234 [is drilled] along the lengthwise direction thereof, at the fitting member 234” constitutes new matter because the original disclosure does not provide support for the linear groove 233 being “defined in the neck portion 234a of the fitting member 234…along the lengthwise direction thereof”. Rather, the linear groove 233 is formed in (i.e., “defined in”) the base 232 of the engagement portion 227 of the hinge cover 205. See Figs. 17, 20 and 24.

Amended claim 10 recites “positioning ribs substantially along a longitudinal direction thereof and at both ends in a width direction of an underside thereof” (ll. 10-11). This constitutes new matter for the following reasons. The only embodiment that is disclosed as having “positioning ribs” is the embodiment of Figs. 16-24. See col. 20, ll. 11-27. Fig. 17 shows the positioning ribs 205a, 205b as extending generally parallel to the angled sides of the cover 205 from points near a front portion of the cover 205 to points near a rear portion of the cover 205. The same ribs 205a, 205b are shown in cross section in Fig. 22. The drawing figures do not show “positioning ribs substantially along a longitudinal direction thereof” because the ribs 205a, 205b are shown as extending generally parallel to the angled sides of the cover 205 such that the ribs 205a, 205b are oriented at an acute angle to the longitudinal direction of the cover 205. While col. 8, ll. 29-31 recites that “the hinge cover may have positioning ribs along a longitudinal direction thereof”, this disclosure does not provide support for the newly recited “positioning ribs substantially along a longitudinal direction thereof” because “substantially along” is broader in scope than “along”, i.e., “substantially along” encompasses orientations that are not encompassed by “along”.

New claim 17 recites “…by the cover member extending substantially aligned with the roof moulding…” (ll. 5-6). This constitute new matter because the original disclosure does not describe the disclosed cover 5, 110, 205 as “extending substantially aligned with” the disclosed roof moulding 6, 113, 236. No form of the word “align” appears in the original disclosure. As shown in Figs. 5, 11, 13, 16, 18, 23(a) and 23(b), the disclosed cover 5, 110, 205 connects to and extends rearward from the disclosed roof moulding 6, 113, 236, with an upper surface of the disclosed cover 5, 110, 205 positioned such that it is substantially flush with (i) an upper surface of the disclosed roof moulding 6, 113, 236, and (ii) an outer surface of the rear part of the vehicle. This is described at col. 7, l. 63 to col. 8, l. 7; col. 13, ll. 41-55; col. 16, l. 61 to col. 17, l. 6; col. 21, ll. 52-61; col. 22, l. 54 to col. 23, l. 3. There are numerous ways in which the newly recited relationship “extending substantially aligned with” could be defined with respect to the disclosed roof moulding 6, 113, 236 and the disclosed cover 5, 110, 205 such that new claim 17 encompasses constructions/configurations that are beyond the scope of the original disclosure. Further, the disclosed cover 5, 110, 205 has a tapered shape (see Figs. 5, 11, 13-14 and 16-18) and, thus, a narrow end portion 110a, 225a and a wide end portion 110b, 225b (see Figs. 14 and 17; col. 16, ll. 35-39; col. 20, ll. 4-7) since it is received in the widened (tapered) rear portion 2g of the groove 2c, 108, 208. Since the roof moulding 6, 113, 236 does not share such a tapered shape, the disclosed cover 5, 110, 205 cannot be considered to be inherently aligned with (or substantially aligned with) the roof moulding 6, 113, 236.

Applicant is required to cancel the new matter in the reply to this Office Action.

Defective Priority Claim
The instant application seeks reissue of US Patent No. 7,021,698 B2, which issued from Application No. 10/932,572. The application data sheet (ADS) filed in Application No. 10/932,572 on September 2, 2004 included a foreign priority claim under 35 USC 119(a) to both (i) JP 2003-309919 filed September 2, 2003, and (ii) JP 2003-309484 filed September 2, 2003. 

In Application No. 10/932,572, a paper styled “TRANSMITTAL OF PRIORITY DOCUMENTS” was filed on September 2, 2004. That paper stated that applicant was enclosing certified copies of both (i) JP 2003-309919, and (ii) JP 2003-309484. However, the image file wrapper for Application No. 10/932,572 contains only the certified copy of JP 2003-309919.

As explained in MPEP 1402, subsection III and also MPEP 1417, reissue is available to correct an error in failing to comply with 37 CFR 1.55 during the pendency of the original application, including the failure to file a certified copy of a foreign priority document. In view of the changes to 37 CFR 1.55 that became effective May 13, 2015, the reissue applicant must also file a petition under 37 CFR 1.55(f) or (g), as appropriate, including a showing of good and sufficient cause for the delay in filing the certified copy.

Applicant filed a certified copy of JP 2003-309484 in the instant reissue application on August 16, 2022. However, applicant has not satisfied the requirements of 37 CFR 1.55 for receiving the benefit of a claim to foreign priority because the required petition under 37 CFR 1.55(f) or (g) has not been filed and granted.

In lieu of the required petition under 37 CFR 1.55(f) or (g), applicant filed the Declaration Under 37 CFR. 1.132 on August 8, 2022 in which applicant’s representative (a) explains and provides evidence showing that JP 2003-309484 was reviewed and discussed prior to the filing of Application No. 10/932,572, and (b) attests that a certified copy of JP 2003-309484 was filed in Application No. 10/932,572 on September 2, 2004. The Declaration Under 37 CFR 1.132 is not persuasive because:
There is no provision for relying upon such a declaration in lieu of the required petition under 37 CFR 1.55(f) or (g). In view of the changes to 37 CFR 1.55 that became effective May 13, 2015, applicant must submit the required petition in order to correct/perfect the foreign priority claim via reissue.
Applicant had a responsibility, prior to the payment of the issue fee, to make sure that the required certified copy of JP 2003-309484 was properly filed and made a part of the official record in Application No. 10/932,572. See MPEP 213.04. The failure to do so can be corrected by way of reissue, but a petition under 37 CFR 1.55(f) or (g) is required in order to do so. See MPEP 1402, subsection III.
The fact that JP 2003-309484 was reviewed and discussed prior to the filing of Application No. 10/932,572 is not dispositive. The evidence presented in the declaration does not establish that the required certified copy of JP 2003-309484 was reviewed and discussed prior to the original filing; it’s possible that a non-certified copy of the foreign application was reviewed and discussed. Even if the certified copy was reviewed and discussed prior to filing, that does not necessarily mean that the certified copy was properly filed in Application No. 10/932,572.
While the declaration attests that a certified copy of JP 2003-309484 was filed in Application No. 10/932,572 on September 2, 2004, no evidence is provided to establish that such a certified copy was received by the Office and made a part of the official record. As explained above, applicant had a responsibility, prior to the payment of the issue fee, to make sure that the required certified copy was made a part of the official record in Application No. 10/932,572.

Reissue Oath/Declaration
The Reissue Application Declaration by the Assignee filed on August 16, 2022 is defective because it fails to properly identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.

In the present case, the reissue declaration (i) indicates that the original patent is wholly or partly inoperative or invalid “by reason of the patentee claiming more or less than he had the right to claim in the patent”, and (ii) states the following:
Claim 1 did not provide for the features of the gate hinge member of claims 2, 3 pertaining to the direction in which the gate hinge member extends and attachment of the gate hinge member to a side plane portion of the tailgate.
The paragraph at column 1, lines 5-8, incorrectly incorrectly states that a claim for priority is made to Japanese Patent Application No. 2003-310102

This statement is inadequate because:
It does not clearly explain whether the patentee claimed “more” or “less” than he had a right to claim.
The statement that “Claim 1 did not provide for the features of the gate hinge member of claims 2, 3 pertaining to the direction in which the gate hinge member extends and attachment of the gate hinge member to a side plane portion of the tailgate” is a general statement. It does not specifically identify a word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
The statement that “Claim 1 did not provide for the features of the gate hinge member of claims 2, 3 pertaining to the direction in which the gate hinge member extends and attachment of the gate hinge member to a side plane portion of the tailgate” cannot serve as the basis for reissue because this subject matter is conventional, i.e., it was already known in the art before the effective filing date of the claimed invention. See the prior art rejections below.
The statement that “The paragraph at column 1, lines 5-8, incorrectly incorrectly states that a claim for priority is made to Japanese Patent Application No. 2003-310102” is inconsistent with the indication that the original patent is wholly or partly inoperative or invalid “by reason of the patentee claiming more or less than he had the right to claim in the patent”. If an error in the specification is relied upon as the basis for reissue, the declaration should indicate that the original patent is wholly or partly inoperative or invalid “by reason of a defective specification or drawing”. If an error in claiming foreign priority is relied upon as the basis for reissue, the declaration should indicate that the original patent is wholly or partly inoperative or invalid “by reason of other errors”.
 
Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 3, 4, 6-15, 17 and 18 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 10, 11 and 17 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. Claim 11 is included in the rejection because of its dependency.

GROUND 3:  Claims 10 and 11 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period.

A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

Claims 10 and 11 are broader in at least one respect than patent claim 1 because claim 10 recites “a gate hinge member attached to the gate hinge member” (l. 6) whereas patent claim 1 requires “a gate hinge member attached to the tailgate” (l. 8). Thus, claims 10 and 11 are broader in scope than patent claim 1 because they do not require that the gate hinge member is attached to the tailgate. 

GROUND 4:  Claims 10 and 11 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee. 

The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46. Neither of those conditions is met by this reissue application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 5:  Claims 10 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Claim 10 requires a hinge cover having “positioning ribs substantially along a longitudinal direction thereof…” (ll. 10-11). The only embodiment that is disclosed as having “positioning ribs” is the embodiment of Figs. 16-24. See col. 20, ll. 11-27. Fig. 17 shows the positioning ribs 205a, 205b as extending generally parallel to the angled sides of the cover 205 from points near a front portion of the cover 205 to points near a rear portion of the cover 205. The same ribs 205a, 205b are shown in cross section in Fig. 22. The drawing figures do not show “positioning ribs substantially along a longitudinal direction thereof” because the ribs 205a, 205b are shown as extending generally parallel to the angled sides of the cover 205 such that the ribs 205a, 205b are oriented at an acute angle to the longitudinal direction of the cover 205. While col. 8, ll. 29-31 recites that “the hinge cover may have positioning ribs along a longitudinal direction thereof”, this disclosure does not provide adequate support for the newly recited “positioning ribs substantially along a longitudinal direction thereof” because “substantially along” is broader in scope than “along”, i.e., “substantially along” encompasses orientations that are not encompassed by “along”. Accordingly, the specification does not provide an adequate explanation of how the positioning ribs must be constructed and arranged in order to be “substantially along a longitudinal direction” of the cover.

Claim 10 requires a hinge cover having “positioning ribs…and at both ends in a width direction of an underside thereof” (ll. 10-11). See the above discussion of the patent’s disclosure with respect to the claimed positioning ribs. The drawing figures do not illustrate any positioning ribs “at both ends in a width direction of an underside thereof” because Fig. 17 does not show the ribs 205a, 205b as being at both ends of the cover 205; rather, the ribs 205a, 205b are spaced apart from the opposite ends of the cover. Also, Figs. 17 and 22 do not show the ribs 205a, 205b as being “in a width direction” (i.e., as extending across the width) of the cover 205. As shown in Fig. 17, the cover 205 has a moulding connection tongue 229 at one end and a curved cover portion 228 at the other end, both of which would seem to interfere with the provision of positioning ribs “at both ends in a width direction of an underside” of the cover 205. Accordingly, the specification does not provide an adequate explanation of how the positioning ribs must be constructed and arranged in order to be “at both ends in a width direction of an underside” of the cover.

Claim 11 is included in the rejection because of its dependency.

GROUND 6:  Claims 10, 11 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above. Claim 11 is included in the rejection because of its dependency.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 7:  Claims 3, 4, 6-13, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 3, the recitation “the gate hinge member extends along directions in which the tailgate is opened and closed” (ll. 8-9) is inaccurate and confusing. The “directions in which the tailgate is opened and closed” is the two arc-shaped directions represented by arrows D, E in Figs. 5-8. The gate hinge member 42 does not extend in these opening and closing directions D, E. Further, it is inaccurate to characterize the gate hinge member 42 as extending in plural “directions”. See the explanation provided in the APPENDIX that appears at the end of this Office action.

In claim 4, the term “a longitudinal direction…of the vehicle” (ll. 2-3) is indefinite because “a longitudinal direction of the vehicle” is previously introduced in claim 3 (see l. 2). It is unclear whether the longitudinal direction of claim 4 is the same direction as the longitudinal direction of claim 3. The examiner suggests retaining the original wording “the longitudinal direction” in claim 4. 

In claim 6, the recitation “continuously extending from a roof moulding” (l. 2) is inaccurate. The term “continuously” means without interruption or gaps. This would require the hinge cover to be formed in one piece with the roof moulding, but that is not how the hinge cover is disclosed. Instead, as shown in Figs. 5, 11, 13, 14, 16-18, 23(a) and 23(b), the hinge cover 5, 110, 205 is a separate piece from the roof moulding 6, 113, 236 such that an interruption/gap is formed between a rear portion of the roof moulding 6, 113, 236 and a front portion of the hinge cover 5, 110, 205. Even though the interruption/gap is intended to be small, it exists nevertheless so that the structure is not continuous. This is especially clear from the illustration in Figs. 23(a) and 23(b).

In claim 9, the recitation “continuously extending from a roof moulding” (ll. 8-9) is inaccurate for the same reasons given above with respect to claim 6.

In claim 10, the recitation “a gate hinge member attached to the gate hinge member” (l. 6) is indefinite because the disclosed gate hinge member cannot be accurately characterized as being attached to itself. 

In claim 10, the recitation “continuously extending from a roof moulding” (ll. 8-9) is inaccurate for the same reasons given above with respect to claim 6.

Claim 10 requires a hinge cover having “positioning ribs substantially along a longitudinal direction thereof…” (ll. 10-11). The only embodiment that is disclosed as having “positioning ribs” is the embodiment of Figs. 16-24. See col. 20, ll. 11-27. Fig. 17 shows the positioning ribs 205a, 205b as extending generally parallel to the angled sides of the cover 205 from points near a front portion of the cover 205 to points near a rear portion of the cover 205. The same ribs 205a, 205b are shown in cross section in Fig. 22. The drawing figures do not show “positioning ribs substantially along a longitudinal direction thereof” because the ribs 205a, 205b are shown as extending generally parallel to the angled sides of the cover 205 such that the ribs 205a, 205b are oriented at an acute angle to the longitudinal direction of the cover 205. While col. 8, ll. 29-31 recites that “the hinge cover may have positioning ribs along a longitudinal direction thereof”, this disclosure does not provide adequate support for the newly recited “positioning ribs substantially along a longitudinal direction thereof” because “substantially along” is broader in scope than “along”, i.e., “substantially along” encompasses orientations that are not encompassed by “along”. Accordingly, the subject matter of claim 10 is indefinite because it fails to conform to the description of the invention provided in the specification and drawings, and because it goes beyond the scope of the original disclosure.

Claim 10 requires a hinge cover having “positioning ribs…and at both ends in a width direction of an underside thereof” (ll. 10-11). See the above discussion of the patent’s disclosure with respect to the claimed positioning ribs. The drawing figures do not illustrate any positioning ribs “at both ends in a width direction of an underside thereof” because Fig. 17 does not show the ribs 205a, 205b as being at both ends of the cover 205; rather, the ribs 205a, 205b are spaced apart from the opposite ends of the cover. Also, Figs. 17 and 22 do not show the ribs 205a, 205b as being “in a width direction” (i.e., as extending across the width) of the cover 205. As shown in Fig. 17, the cover 205 has a moulding connection tongue 229 at one end and a curved cover portion 228 at the other end, both of which would seem to interfere with the provision of positioning ribs “at both ends in a width direction of an underside” of the cover 205. Accordingly, the subject matter of claim 10 is indefinite because it fails to conform to the description of the invention provided in the specification and drawings, and because the disclosure fails to provide an adequate written description of its subject matter.

In claim 12, the recitation “A method for attaching a tailgate hinge member, comprising the steps of” (ll. 1-2) is indefinite because the steps of “connecting” (5-6) and “engaging” (ll. 6-7) do not constitute steps of “attaching a tailgate hinge member” (l. 1). Rather, the steps of “connecting” (5-6) and “engaging” (ll. 6-7) constitute steps of attaching a hinge cover, which is a separate element from the tailgate hinge member. Thus, the preamble does not accurately characterize the scope of the claim.

In claim 13, the recitation “the mohican groove formed in an upper side a roof portion of the vehicle body” (l. 9) is indefinite because it is inconsistent with and broader in scope than the previous recitation “a mohican groove formed in a longitudinal direction of a vehicle at a junction portion of a roof panel and a side frame of the vehicle” (ll. 1-3). These two differing definitions of the mohican groove create confusion as to the scope of the claim. Further, a narrower limitation followed by a broader limitation renders the scope of the claim unclear since the broader limitation suggests that the narrower limitation may not be required. 

In claim 13, the recitation “in an upper side a roof portion of” (l. 8) is indefinite because it is confusing and incorrect grammatically. It appears this should read “in an upper side of a roof portion of”.

Claim 13 is indefinite because it recites “the hinge base member comprises: a fixing part…and a connection portion…” (ll. 8-10), but it fails to define any relationship between the “connection portion” and the “fixing part” of the hinge base member. Merely listing structural elements without defining any structural relationship therebetween renders the claim indefinite.

In claim 13, the term “parting” (l. 15) fails to accurately describe element 3b shown in Figs. 5-8. The word “parting” refers to a location where a separation occurs, or the action of dividing something into parts. It does not describe a structural element of the tailgate 330. And it is not a conventional term in the automobile art.

In claim 15, the recitation “A rear part structure of a vehicle body according to claim 13” (l. 1) is indefinite because claim 13 does not recite “A rear part structure”. Rather, claim 13 recites “A rear structure” (l. 1).

In claims 17 and 18, the recitation “the mohican groove formed in an upper side of a roof portion of the vehicle body” (ll. 2-3) is indefinite because it is inconsistent with and broader in scope than the previous recitation “a mohican groove formed in a longitudinal direction of the vehicle body at a junction portion of a roof panel and a side frame of the vehicle body” (claim 14, ll. 1-3). These two differing definitions of the mohican groove create confusion as to the scope of claims 17 and 18. Further, a narrower limitation followed by a broader limitation renders the scope of claims 17 and 18 unclear since the broader limitation suggests that the narrower limitation may not be required. 

Claims 17 and 18 are indefinite because they recite “the hinge base member comprises: a fixing part…and a connection portion…” (ll. 1-3), but they fail to define any relationship between the “connection portion” and the “fixing part” of the hinge base member. Merely listing structural elements without defining any structural relationship therebetween renders the claims indefinite.

In claims 17 and 18, the term “parting” (l. 9) fails to accurately describe element 3b shown in Figs. 5-8. The word “parting” refers to a location where a separation occurs, or the action of dividing something into parts. It does not describe a structural element of the tailgate 330. And it is not a conventional term in the automobile art.

In claim 17, the recitation “the cover member extending substantially aligned with” (ll. 5-6) is indefinite because it is confusing and incorrect grammatically. The phrase “aligned with” is not an appropriate modifier for the term “extending” without some additional definition of the manner in which the cover member extends.

In claim 18, the term “the cover member in the mohican groove” (l. 5) lacks proper antecedent basis. That is, the cover member is not previously defined as being “in the mohican groove”.

Claims 7, 8 and 11 are included in the rejection because of their dependencies.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Eke”
US Patent No. 4,620,743

“Hiroharu”
JP Publication No. H01-057923 U (with English translation)

“Iwatsuki et al.”
JP Publication No. 2003-072377 A (with English translation)

“Licher”
EP Publication No. 0 325 707 A2 (with English translation)

“Ota et al.”
JP Publication No. S61-189964 U (with English translation)

“Parkinson”
US Patent No. 5,997,072

“Sugai et al.”
JP Publication No. 2000-071776 A (with English translation)

“Taunay”
EP Publication No. 0 196 968 A1 (with English translation)

“Toshihiro et al.”
JP Publication No. S63-097782 A (with English translation)

“Yoshiaki et al.”
JP Publication No. S61-115722 U (with English translation)

“Yoshio et al. ‘517”
JP Publication No. H02-076517 U (with English translation)

“Yoshio et al. ‘519”
JP Publication No. H02-076519 U (with English translation)




Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

GROUND 8:  Claims 3 and 6-9 are rejected under 35 U.S.C. 102(b) as being anticipated by Yoshio et al. ‘519.
With respect to claims 3 and 9, Yoshio et al. ‘519 discloses a vehicle rear structure comprising:
A rear hatch/gate 4 installed at a rear part of a vehicle 1. See Figs. 1-6; p. 5, ll. 25-361.
A groove 7 formed in a longitudinal direction of the vehicle 1 at a junction portion of a roof panel 6 and a side frame 10 of the vehicle. See Figs. 1-6; p. 5, l. 27 to p. 6, l. 9.
A hinge 9 (Figs. 3-4) or 9A (Figs. 5-6) coupling the rear hatch/gate 4 to the groove 7. See Figs. 3-6; p. 5, ll. 27-36. The hinge 9 includes:
A hinge base member 17 attached into a rear end portion of the groove 7. See Figs. 3-6; p. 6, ll. 14-23; p. 7, ll. 5-9.
A gate hinge member 20 (Figs. 3-4) or 23 (Figs. 5-6) that is (a) attached to the rear hatch/gate 4, and (b) pivotally attached to the hinge base member 17 by a hinge pin 22 or 22A. See Figs. 3-6; p. 6, ll. 24-35; p. 7, ll. 5-13; p. 7, l. 35 to p. 8, l. 12.
With respect to claim 3, as best understood, the gate hinge member 20 or 23 extends along directions in which the rear hatch/gate 4 is opened and closed. See Figs. 3-6. Further, the gate hinge member 20 or 23 is attached to a side plane portion of the rear hatch/gate 4. See Figs. 4 and 6; p. 6, ll. 24-35; p. 7, l. 35 to p. 8, l. 12. It is noted that “side” encompasses a top side and a bottom side (not just lateral sides).
With respect to claims 6-9, the hinge base member 17 is covered by a hinge cover 16 that is secured in the groove 7 to a rear of a roof molding 15 such that an upper surface of the hinge cover 16 is flush with an upper surface of the roof molding 15, i.e., a substantially continuous upper surface is defined by the roof molding 15 and the hinge cover 16 (which collectively form cover/molding assembly 8). See Figs. 1-6; p. 5, ll. 29-32; p. 6, ll. 10-23; p. 7, ll. 1-4, 19-22 and 27-30.
With respect to claims 7 and 9, see Figs. 4 and 6, which show a front portion of the hinge cover 16 in contact with a rear end of the roof molding 15. Further, both the hinge cover 16 and the roof molding 15 are connected to the groove 7. Thus, the front portion of the hinge cover 16 is connected to the rear end of the roof molding 15.
With respect to claims 8 and 9, the hinge cover 16 and the roof molding 15 (which collectively form cover/molding assembly 8) are made of the same material. See p. 5, ll. 31-32. Thus, hinge cover 16 and roof molding 15 have a substantially continuous design appearance. See also p. 7, ll. 19-22.
With respect to claim 9, a discontinuity exists between the front portion of the hinge cover 16 and the rear end of the roof molding 15. See Figs. 4 and 6. Thus, the hinge cover 16 is connected to a rear end of the roof molding 15 so as to allow a relative displacement of the hinge cover 16 with respect to a longitudinal direction of the roof molding 15. Such a relative displacement occurs during assembly and disassembly. Further, such a relative displacement is possible when assembled (even if not necessarily intended).

GROUND 9:  Claims 3 and 6 are rejected under 35 U.S.C. 102(b) as being anticipated by Yoshio et al. ‘517.
With respect to claim 3, Yoshio et al. ‘517 discloses a vehicle rear structure comprising:
A rear hatch/gate 4 installed at a rear part of a vehicle 1. See Figs. 1-4; p. 2, ll. 40-512.
A groove 7 formed in a longitudinal direction of the vehicle 1 at a junction portion of a roof panel 6 and a side frame 10 of the vehicle. See Figs. 1-4; p. 2, ll. 44-51; p. 2, l. 56 to p. 3, l. 6.
A hinge 9 coupling the rear hatch/gate 4 to the groove 7. See Figs. 3-4; p. 2, ll. 46-51. The hinge 9 includes:
A hinge base member 17 attached into a rear end portion of the groove 7. See Figs. 3-4; p. 3, ll. 1-11 and 22-23.
A gate hinge member 20 that is (a) attached to the rear hatch/gate 4, and (b) pivotally attached to the hinge base member 17 by a hinge pin 23. See Figs. 3-4; p. 3, ll. 11-28.
With respect to claim 3, as best understood, the gate hinge member 20 extends along directions in which the rear hatch/gate 4 is opened and closed. See Figs. 3-4. Further, the gate hinge member 20 is attached to a side plane portion of the rear hatch/gate 4. See Fig. 4; p. 3, ll. 11-13 and 24-26. It is noted that “side” encompasses a top side and a bottom side (not just lateral sides).
With respect to claim 6, the hinge base member 17 is covered by a hinge cover defined by a rear end portion of a roof molding 8 that is secured in the groove 7 such that the hinge cover and the roof molding 8 have a continuous upper surface. See Figs. 1-4; p. 2, ll. 45-46; p. 3, ll. 4-11, 22-28 and 31-39.

GROUND 10:  Claim 3 is rejected under 35 U.S.C. 102(b) as being anticipated by Eke.
Eke discloses a vehicle rear structure comprising:
A rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8) installed at a rear part of a vehicle 10 (Fig. 1) or 70 (Fig. 8). See Figs. 1-2, 5 and 8; col. 2, ll. 43-50; col. 4, ll. 11-20.
A track 32 defining a groove 34 formed in a longitudinal direction of the vehicle 10 (Fig. 1) or 70 (Fig. 8) at a junction portion of a roof panel 14 (Fig. 1) or 72 (Fig. 8) and a side frame 15 (Fig. 1) of the vehicle. See Figs. 1-5 and 8; col. 2, ll. 43-58; col. 4, ll. 11-20.
A hinge 38 coupling the rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8) to the groove 34. See Figs. 1-5 and 8; col. 2, ll. 48-51; col. 3, ll. 15-18. The hinge 38 includes:
A hinge base member 40 attached into the groove 34. See Figs. 2-4; col. 2, l. 63 to col. 3, l. 2.
A gate hinge member 46 that is (a) attached to the rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8), and (b) pivotally attached to the hinge base member 40 by a hinge pin 48. See Fig. 2; col. 2, ll. 63-65; col. 3, ll. 2-4.
With respect to claim 3, as best understood, the gate hinge member 46 extends along directions in which the rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8) is opened and closed. See Figs. 1-2 and 5. Further, the gate hinge member 46 is attached to a side plane portion of the rear hatch/gate 18 (Fig. 1) or 76 (Fig. 8). See Figs. 1-2. It is noted that “side” encompasses a top side and a bottom side (not just lateral sides).

GROUND 11:  Claim 3 is rejected under 35 U.S.C. 102(b) as being anticipated by Ota et al.
Ota et al. discloses a vehicle rear structure comprising:
A rear hatch/gate 9 installed at a rear part of a vehicle. See Figs. 1-2; p. 2, ll. 1-10 and 20-223.
A groove 18 formed in a longitudinal direction of the vehicle at a junction portion of a roof panel 1 and a side frame 17 of the vehicle. See Figs. 1-3; p. 3, ll. 25-29.
A hinge 2 coupling the rear hatch/gate 9 to the groove 18. See Figs. 1-3; p. 3, ll. 25-29. The hinge 2 includes:
A hinge base member 3 attached into a rear end portion of the groove 18. See Figs. 1-3; p. 3, ll. 25-32.
A gate hinge member 8 that is (a) attached to the rear hatch/gate 9, and (b) pivotally attached to the hinge base member 3 by a hinge pin that defines a hinge axis 7. See Figs. 1-2; p. 4, ll. 2-7.
With respect to claim 3, as best understood, the gate hinge member 8 extends along directions in which the rear hatch/gate 9 is opened and closed. See Figs. 1-2. Further, the gate hinge member 8 is attached to a side plane portion of the rear hatch/gate 9. See Fig. 2. It is noted that “side” encompasses a top side and a bottom side (not just lateral sides).

GROUND 12:  Claims 3, 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Licher in view of Yoshio et al. ‘519 or Ota et al.
With respect to claims 3 and 14, Licher discloses a vehicle rear structure comprising:
A rear hatch/gate 3 installed at a rear part of a vehicle body 1. See Figs. 1-2; ¶¶ 0006-00074.
A groove 5 formed in a longitudinal direction within a roof panel 2 of the vehicle body 1, with a rear end portion of the groove 5 leading into and including a widened recess 7. See Figs. 1-3; ¶ 0007.
A hinge 4, 8, 9 coupling the rear hatch/gate 3 to the widened recess 7. See Figs. 1-3; ¶¶ 0006-0007. The hinge includes:
A hinge base member 8 attached into the widened recess 7 at the rear end portion of the groove 5. See Figs. 1-3; ¶ 0007.
A gate hinge member 9 that is (a) attached to the rear hatch/gate 3, and (b) pivotally attached to the hinge base member 8 by a hinge pin that defines a hinge axis 4. See Figs. 1-3; ¶¶ 0006-0007.
With respect to claim 3, as best understood, Licher’s gate hinge member 9 extends along directions in which the rear hatch/gate 3 is opened and closed. See Figs. 1-2. Further, Licher’s gate hinge member 9 is attached to a side plane portion of the rear hatch/gate 3. See Figs. 1-2. It is noted that “side” is not limited to a lateral side.
With respect to claims 3 and 14, Licher fails to specify that the groove 5 is formed at a junction portion of the roof panel 2 and a side frame.
As explained in GROUND 8, Yoshio et al. ‘519 teaches a groove 7 formed in a longitudinal direction of the vehicle 1 at a junction portion of a roof panel 6 and a side frame 10 of the vehicle. See Figs. 1-6; p. 5, l. 27 to p. 6, l. 9.
As explained in GROUND 11, Ota et al. teaches a groove 18 formed in a longitudinal direction of the vehicle at a junction portion of a roof panel 1 and a side frame 17 of the vehicle. See Figs. 1-3; p. 3, ll. 25-29.
Further, the skilled artisan would appreciate that such a groove is old and well-known.
From the teachings of Yoshio et al. ‘519 or Ota et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Licher by positioning the groove 5 at a junction portion of the roof panel 2 and a side frame because it is known that such a construction facilitates the assembly of the roof panel and the side frame. Further, such a construction provides a beneficial location for the groove in terms of its functioning as a rain gutter and/or as a roof rail support.
With respect to claims 6 and 14, Licher’s hinge base member 8 is covered by a hinge cover 12, and Licher’s groove 5 receives a roof molding 6 such that an upper surface of the hinge cover 12 is substantially flush with an upper surface of the roof molding 6, i.e., a substantially continuous upper surface is defined by the roof molding 6 and the hinge cover 12. See Figs. 1-3; ¶ 0007.
With respect to claim 14, Licher’s groove 5 constitutes a “mohican groove” as that term is used/defined in applicant’s specification. Further, as noted above, a rear end portion of the groove 5 leads into and includes the widened recess 7.

GROUND 13:  Claims 3, 6, 13-15, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toshihiro et al. in view of Licher and Ota et al.
With respect to claims 3, 13 and 14, Toshihiro et al. discloses a vehicle rear structure comprising:
A rear hatch/gate 1 installed at a rear part of a vehicle. See Figs. 1-2 and 7; p. 3, ll. 1-9; p. 4, ll. 9-105.
A recess 3 formed in a rear end portion of a roof panel 2 of the vehicle. See Figs. 1-3 and 7; p. 4, ll. 14-16.
A hinge 10 coupling the rear hatch/gate 1 to the recess 3. See Figs. 1 and 3-4; p. 4, ll. 9-16 The hinge 10 includes:
A hinge base member 12 attached into the recess 3 at the rear end portion of the roof panel 2. See Figs. 1 and 4; p. 4, ll. 11-22.
A gate hinge member 11 that is (a) attached to the rear hatch/gate 1, and (b) pivotally attached to the hinge base member 12 by a hinge pin. See Figs. 1 and 4; p. 4, ll. 9-13.
With respect to claim 3, as best understood, the gate hinge member 11 of Toshihiro et al. extends along directions in which the rear hatch/gate 1 is opened and closed. See Figs. 1 and 4. Further, the gate hinge member 11 of Toshihiro et al. is attached to a side plane portion of the rear hatch/gate 1. See Fig. 1. It is noted that “side” is not limited to a lateral side.
With respect to claims 3, 13 and 14, Toshihiro et al. fails to disclose that the recess 3 constitutes an end portion (or a widened end portion in the case of claim 14) of a longitudinal groove that is formed at a junction portion of the roof panel 2 and a side frame.
As explained in GROUND 12, Licher teaches:
A groove 5 formed in a longitudinal direction within a roof panel 2 of the vehicle body 1, with a rear end portion of the groove 5 leading into and including a widened recess 7. See Figs. 1-3; ¶ 0007.
A hinge 4, 8, 9 coupling the rear hatch/gate 3 to the widened recess 7. See Figs. 1-3; ¶¶ 0006-0007. The hinge includes:
A hinge base member 8 attached into the widened recess 7 at the rear end portion of the groove 5. See Figs. 1-3; ¶ 0007.
A gate hinge member 9 that is (a) attached to the rear hatch/gate 3, and (b) pivotally attached to the hinge base member 8 by a hinge pin that defines a hinge axis 4. See Figs. 1-3; ¶¶ 0006-0007.
As explained in GROUND 11, Ota et al. teaches:
A groove 18 formed in a longitudinal direction of the vehicle at a junction portion of a roof panel 1 and a side frame 17 of the vehicle. See Figs. 1-3; p. 3, ll. 25-29.
A hinge 2 coupling the rear hatch/gate 9 to the groove 18. See Figs. 1-3; p. 3, ll. 25-29. The hinge 2 includes:
A hinge base member 3 attached into a rear end portion of the groove 18. See Figs. 1-3; p. 3, ll. 25-32.
A gate hinge member 8 that is (a) attached to the rear hatch/gate 9, and (b) pivotally attached to the hinge base member 3 by a hinge pin that defines a hinge axis 7. See Figs. 1-2; p. 4, ll. 2-7.
From the teachings of Licher and Ota et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Toshihiro et al. by providing a groove 5 at a junction portion of the roof panel 2 and a side frame, with the recess 3 forming an end portion (or a widened end portion in the case of claim 14) of the groove, because it is known that such a construction facilitates the assembly of the roof panel and the side frame. Further, such a construction is beneficial in terms of the groove functioning as a rain gutter and/or as a roof rail support.
With respect to claims 6, 13-15, 17 and 18, the hinge base member 12 of Toshihiro et al. is covered by a hinge cover 21 such that an upper surface of the hinge cover 21 is substantially flush with an upper surface of the roof panel 2. See Figs. 1-4; p. 4, ll. 22-30 and 35. Further, Licher’s hinge base member 8 is covered by a hinge cover 12, and Licher’s groove 5 receives a roof molding 6 such that an upper surface of the hinge cover 12 is substantially flush with an upper surface of the roof molding 6, i.e., a substantially continuous upper surface is defined by the roof molding 6 and the hinge cover 12. See Figs. 1-3; ¶ 0007. From the teachings of Licher, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Toshihiro et al. by providing a roof molding in the groove, with the upper surface of the roof molding flush with the upper surface of the hinge cover 21 of Toshihiro et al., in order to provide an aesthetically pleasing appearance and improve aerodynamics.
With respect to claims 13 and 14, Licher’s groove 5 and the groove 18 of Ota et al. each constitute a “mohican groove” as that term is used/defined in applicant’s specification. Further, as noted above, a rear end portion of Licher’s groove 5 leads into and includes the widened recess 7.
With respect to claims 13, 17 and 18, the hinge cover 21 of Toshihiro et al. includes a notch 24 at a rear end portion thereof, with the gate hinge member 11 moving within the notch 24 as it pivots between closed and open conditions. See Figs. 1 and 3-4; p. 4, ll. 30-34. Further, a “parting” 1a at an upper end of the rear hatch/gate 1 is spaced rearward from the hinge pin. See Fig. 1; p. 4, l. 35.

GROUND 14:  Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over any one of:
Yoshio et al. ‘519 in view of Iwatsuki et al.
Yoshio et al. ‘517 in view of Iwatsuki et al.
Eke in view of Iwatsuki et al.
Ota et al. in view of Iwatsuki et al.
Licher in view of Yoshio et al. ‘519 or Ota et al. and further in view of Iwatsuki et al.
Toshihiro et al. in view of Licher and Ota et al. and further in view of Iwatsuki et al.
See GROUND 8 for a detailed discussion of Yoshio et al. ‘519.
See GROUND 9 for a detailed discussion of Yoshio et al. ‘517.
See GROUND 10 for a detailed discussion of Eke.
See GROUND 11 for a detailed discussion of Ota et al.
See GROUND 12 for a detailed discussion of Licher in view of Yoshio et al. ‘519 or Ota et al.
See GROUND 13 for a detailed discussion of Toshihiro et al. in view of Licher and Ota et al.
The prior art relied upon in GROUNDS 8-13 fails to teach a gate hinge member adjustable in at least one of a longitudinal direction and a vertical direction with respect to the rear hatch/gate. 
Iwatsuki et al. teaches a rear hatch/gate 301 connected to a rear end portion of a vehicle body (i.e., roof) 201 by a hinge 2. See Fig. 1; ¶ 00316. The hinge 2 includes a hinge base member 103 connected to a gate hinge member 22 by a hinge pin 152. See Figs. 1-2; ¶¶ 0032-0037. The gate hinge member 22 is provided with adjustment plates 24 that provide adjustment in both a longitudinal direction and a vertical direction with respect to the rear hatch/gate 301. See Figs. 1-5; ¶¶ 0035, 0037-0064.
From the teachings of Iwatsuki et al., it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify any one of (i) Yoshio et al. ‘519, (ii) Yoshio et al. ‘517, (iii) Eke, (iv) Ota et al., (v) the Licher and Yoshio et al. ‘519 or Ota et al. combination, and (vi) the Toshihiro et al., Licher and Ota et al. combination by constructing the gate hinge member to be adjustable in at least one of a longitudinal direction and a vertical direction with respect to the rear hatch/gate. As taught by Iwatsuki et al., and as understood by the skilled artisan, it is desirable to provide for such adjustment so that the rear hatch/gate can be properly and neatly positioned within the vehicle body.
 
Specification
The specification is objected to because it contains numerous errors and inaccuracies. Many of the errors and inaccuracies stem from a failure to conform to proper English grammar and ordinary usage. Many examples are listed above and below. A thorough revision of the specification is required.

The following errors and inaccuracies are noted:
At col. 1, ll. 58 and 60, “parting 333” fails to accurately describe element 333 shown in Fig. 1. The word “parting” refers to a location where a separation occurs, or the action of dividing something into parts. It does not describe a structural element of the tailgate 330. And it is not a conventional term in the automobile art.
At col. 3, ll. 21 and 24-25, “level gap or deviation” is inaccurate because a “level gap” (i.e., a gap that is “level”) is not synonymous with a “deviation”. Further, the corresponding structure is not accurately characterized as “level”, i.e., as horizontal. Also, “level gap” is not a conventional term.
At col. 5, ll. 31-32, “provided in the vicinity of an attaching portion of the gate hinge member” fails to accurately describe the disclosed open stay. Note the dashed line, in Fig. 5, extending from the lower end of the piston rod 71 of the stay 7 to a location on the rear part 2a of the vehicle body 2 that is located a substantial distance below both the gate hinge member 42. Further, note in Fig. 5, the mounting location of the upper end of the cylinder 72 of the stay 7, which is also a substantial distance from the gate hinge member 42. See the similar illustration of the stay 103 in Fig. 13. No figure shows the stay 7, 103 “provided in the vicinity of an attaching portion of” the gate hinge member 42, 102, 204.
At col. 5, ll. 33-35, “installed in the vicinity of the attaching portion of the gate hinge member” is inaccurate for the reasons given above.
At col. 5, ll. 42-43 and 45-46, “continuously extending from a roof moulding” fails to accurately describe the disclosed hinge cover. The term “continuously” means without interruption or gaps. This would require the hinge cover to be formed in one piece with the roof moulding, but that is not how the hinge cover is disclosed. Instead, as shown in Figs. 5, 11, 13, 14, 16-18, 23(a) and 23(b), the hinge cover 5, 110, 205 is a separate piece from the roof moulding 6, 113, 236 such that an interruption/gap is formed between a rear portion of the roof moulding 6, 113, 236 and a front portion of the hinge cover 5, 110, 205. Even though the interruption/gap is intended to be small, it exists nevertheless so that the structure is not continuous. This is especially clear from the illustration in Figs. 23(a) and 23(b).
At col. 6, l. 13, “continuously extending from a roof moulding” is inaccurate for the reasons given above.
At col. 8, ll. 29-32, “the hinge cover may have positioning ribs along a longitudinal direction thereof and at both ends in a width direction of an underside thereof” is inaccurate. The only embodiment that is disclosed as having “positioning ribs” is the embodiment of Figs. 16-24. See col. 20, ll. 11-27. Fig. 17 shows the positioning ribs 205a, 205b as extending generally parallel to the angled sides of the cover 205 from points near a front portion of the cover 205 to points near a rear portion of the cover 205. The same ribs 205a, 205b are shown in cross section in Fig. 22. The drawing figures do not show “along a longitudinal direction thereof” because the ribs 205a, 205b are shown as extending generally parallel to the angled sides of the cover 205 such that the ribs 205a, 205b are oriented at an acute angle to the longitudinal direction of the cover 205. Further, the drawing figures do not illustrate any positioning ribs “at both ends in a width direction of an underside thereof” because Fig. 17 does not show the ribs 205a, 205b as being at both ends of the cover 205; rather, the ribs 205a, 205b are spaced apart from the opposite ends of the cover. Also, Figs. 17 and 22 do not show the ribs 205a, 205b as being “in a width direction” (i.e., as extending across the width) of the cover 205.
At col. 9, l. 66, “15(a), 15(b)” should read “15(a)[,] and 15(b)”.
At col. 10, l. 23, “C-C” should read “[C-C] 22-22” or “[C-C] XXII-XXII” in order to comply with 37 CFR 1.84(h)(3).
At col. 10, l. 27, “E-E” should read “[E-E] 23(b)-23(b)” or “[E-E] XXIII(b)-XXIII(b)” in order to comply with 37 CFR 1.84(h)(3).
At col. 11, l. 63, the singular term “hinge 4” is inaccurate because two hinges 4 are provided.
At col. 11, ll. 33-34, “The tailgate 3…is formed by a hemming process” is inaccurate since “hemming process” does not refer to a conventional manufacturing process used in the automobile art to construct vehicle body components such as a tailgate.
At col. 13, ll. 15-18, “The open stay 7 is provided in the vicinity of the attaching portion…of the hinge base member 41 fixed at the vehicle body” fails to accurately describe the disclosed open stay. Note the dashed line, in Fig. 5, extending from the lower end of the piston rod 71 of the stay 7 to a location on the rear part 2a of the vehicle body 2 that is located a substantial distance below both the hinge base member 41. Further, note in Fig. 5, the mounting location of the upper end of the cylinder 72 of the stay 7, which is also a substantial distance from the hinge base member 41. See the similar illustration of the stay 103 in Fig. 13. No figure shows the stay 7, 103 “provided in the vicinity of an attaching portion…of” the hinge base member 41, 105, 203.
At col. 13, ll. 16-18, “the attaching portion (the rear end bottom portion 2g) of the hinge base member 41 fixed at the vehicle body 2” is inaccurate. The rear bottom part 2g of the groove 2c is not an “of the hinge base member 41” since the hinge base member 41 is separate from the groove 2c. Further, the “groove 2c” is not an “attaching portion…fixed at the vehicle body 2” since it is a groove formed in the vehicle body.
At col. 17, ll. 19-20, the singular term “the side plane portion 101a” is inaccurate because the tailgate has two side plane portions 101a—one at each side. Further, the singular “side plane portion” is inconsistent with the plural “left and right edge portions” (ll. 20-21), i.e., a singular “side plane portion” is not “formed in the vicinity of the left and right edge portions”.
At col. 18, ll. 52, 57, 61, 63 and 65, the singular term “hinge member 102” is inaccurate because two hinge members 102 are provided.
At col. 19, ll. 1, 5, 6-7, 10-11, 13 and 17, the singular term “hinge member 102” is inaccurate because two hinge members 102 are provided.
At col. 19, ll. 11 and 16, the singular term “groove 108” is inaccurate because two grooves 108 are provided.
At col. 19, l. 15, the singular term “hinge cover 110” is inaccurate because two hinge covers 110 are provided.
At col. 19, ll. 32-33, the singular term “hinge member 202” and “hinge base member 203” are inaccurate because two hinge members 202 are provided, with each hinge having a hinge base member 203.
At col. 19, l. 34, the term “side end side 206” is confusing and unconventional. The term “side” is repeated; it is unclear how the 1st “side” modifies the meaning of the 2nd “side”. Further, the term “end” has a meaning that contradicts (or at least is inconsistent with) the meaning of “side”. Putting these terms together makes it impossible to clearly ascertain the nature of the corresponding structure. How can it be a side end while also being an end side? How can it be both an end and a side?
At col. 19, ll. 37 and 51, the singular term “groove 208” is inaccurate because two grooves 208 are provided.
At col. 19, l. 55, the singular term “leg portion 216” is inaccurate because each cover attaching portion 211 has two leg portions 216.
At col. 19, ll. 64-66, “A hole 220 for turning the turning arm portion 221, into which a rotating axis 218 of the gate hinge axial supporting portion 212 is fitted so as to turn is drilled in…” is inaccurate, confusing and incorrect grammatically. For example, it is unclear whether “into which” refers to the hole 220 or the turning arm portion 221. Further, an “axis” is not a structural element and, thus, an “axis” cannot be “fitted” into another structure “so as to turn”. Further, it is not clear which structure “is drilled” since the apparent subject (i.e., “A hole 220”) of the sentence is separated from the verb “is drilled” by so much qualifying language.
At col. 21, ll. 52, 55 and 58-59, the singular term “hinge cover 205” is inaccurate because two hinge covers 205 are provided.
At col. 21, l. 53, the singular term “roof moulding 236” is inaccurate because two roof mouldings 236 are provided.
At col. 21, l. 53, the singular term “groove 208” is inaccurate because two grooves 208 are provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Specifically, the drawings fail to show a hinge cover having “positioning ribs substantially along a longitudinal direction thereof and at both ends in a width direction of an underside thereof” (claim 10, ll. 10-11). The only embodiment that is disclosed as having “positioning ribs” is the embodiment of Figs. 16-24. See col. 20, ll. 11-27. Fig. 17 shows the positioning ribs 205a, 205b as extending generally parallel to the angled sides of the cover 205 from points near a front portion of the cover 205 to points near a rear portion of the cover 205. The same ribs 205a, 205b are shown in cross section in Fig. 22. The drawing figures do not show “positioning ribs substantially along a longitudinal direction thereof” because the ribs 205a, 205b are shown as extending generally parallel to the angled sides of the cover 205 such that the ribs 205a, 205b are oriented at an acute angle to the longitudinal direction of the cover 205. Further, the drawing figures do not illustrate any positioning ribs “at both ends in a width direction of an underside thereof” because Fig. 17 does not show the ribs 205a, 205b as being at both ends of the cover 205; rather, the ribs 205a, 205b are spaced apart from the opposite ends of the cover. Also, Figs. 17 and 22 do not show the ribs 205a, 205b as being “in a width direction” (i.e., as extending across the width) of the cover 205.

These features must be shown or canceled from the claims.  No new matter should be entered.

The drawings are object to because:
They do not comply with 37 CFR 1.84(p)(5) because reference characters H2 (see Figs. 5 and 12), T2 (see Fig. 12) and 30 (see Fig. 12) appear in the drawings, but are not mentioned in the specification.
In Fig. 1, the lead line for reference number 333 is not properly directed to the disclosed “parting” on the upper part 331 of the tailgate 330. See col. 1, ll. 58-62. Note that the lead line for reference number 333 is improperly directed to the boundary line for dimension T1.
Fig. 20 does not comply with 37 CFR 1.84(h)(3), which states that the ends of a section line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view. Thus, each occurrence of “C” should be changed to “22” or “XXII”.
In Fig. 21, the lead line for reference number 233 is not directed to the groove in the cover engagement portion 227. See Figs. 17, 20 and 24; col. 20, ll. 40-58; col. 21, ll. 26-32. It does not appear that the groove 233 is illustrated in Fig. 21.
In Fig. 22, the lead line for reference number 213a is not directed to one of the holes in the roof portion 206. See Figs. 16 and 20; col. 19, ll. 48-52. The hole 213a is not visible in Fig. 22.
Fig. 23(a) does not comply with 37 CFR 1.84(h)(3), which states that the ends of a section line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view. Thus, each occurrence of “E” should be changed to “23(b)” or “XXIII(b)”.
In Fig. 24, the lead lines for reference number 205a, 205b are not directed to the same positioning ribs 205a, 205b shown in Figs. 17 and 22. See col. 20, ll. 11-27. Note that, as shown in Figs. 17 and 22, the positioning ribs 205a, 205b are located laterally inward with respect to the edge portions 251a, 251b.

The objections to the drawings will not be held in abeyance.

Pertinent Prior Art
The following prior art of record is considered pertinent to applicant’s disclosure.

Hiroharu teaches a roof cover 18 concealing a rear roof recess 5 in which a hinge 3 is mounted. A hinge cover 14 is mounted on a hinge member 8 attached to a rear hatch/gate 4 such that the hinge cover 14 is flush with the roof cover 18.

Parkinson teaches a hinge mounting for a rear hatch/gate that is similar in construction to that of Eke (discussed above).

Sugai et al. teaches a roof cover-like member 6 having a notch 32 that receives a hinge member 11 when the hinge member 11 is moved to an open position. A hinge cover 40 is mounted on the hinge member 11.

Taunay teaches a hinge having a hinge member 8 attached to a side plane portion on a side member 18 of a rear hatch/gate 6.

Yoshiaki et al. teaches a stay 5 attached to a rear hatch/gate 1 in a vicinity of a hinge.

Allowable Subject Matter
Claim 12 is only subject to (a) the rejection under 35 U.S.C. 251 based upon a defective reissue oath/declaration, and (b) the rejection under 35 U.S.C. 112(b) as being indefinite. Claim 12 would be allowable if these rejections are overcome.

Response to Arguments
Applicant’s arguments filed on August 8, 2022 have been fully considered. Some of the issues raised by applicant are fully addressed above.

Applicant argues that the amendments have been placed into compliance with 37 CFR 1.173. The examiner disagrees for the reasons explained above.

Applicant argues that the claims, as amended, no longer recite new matter. The examiner disagrees for the reasons explained above.

Applicant argues that a petition under 37 CFR 1.55(f) or (g) should not be required in order to correct/perfect the priority claim to JP 2003-309484 because a certified copy of JP 2003-309484 was properly filed in Application No. 10/932,572. This argument is not persuasive. This issue is fully addressed above.

Applicant argues that the corrected reissue declaration filed on August 16, 2022 overcomes the objections to the declaration and the corresponding rejection under 35 USC 251. The examiner disagrees for the reasons explained above.

Applicant argues that the claims, as amended, are no longer broadened with respect to the patent claims. The examiner disagrees for the reasons explained above.

With respect to GROUND 5, applicant argues that a hinge cover having “positioning ribs…and at both ends in a width direction of an underside thereof” is fully supported by Fig. 17 and the discussion thereof in the specification. The examiner disagrees for the reasons explained above.

Applicant argues that the claims, as amended, comply with 35 USC 112(b). The examiner disagrees for the reasons explained above. With respect to the “continuously extending” limitation, applicant’s argument fails because the disclosed cover is separate from and even is disclosed as being movable relative to the roof moulding. Such a construction yields a discontinuity, not a continuous surface. With respect to the preamble of claim 12, applicant’s argument fails because two out of the three recited method steps constitute steps of attaching a hinge cover, which is a separate element from the tailgate hinge member. Thus, the preamble does not accurately characterize the scope of the claim. With respect to claims 13, 17 and 18, applicant argues that the skilled artisan would appreciate that the recited connection portion and fixing part are integral parts of the hinge base member. This argument fails because the claims are not limited to an integral structure; reading such a limitation into the claims is improper under the broadest reasonable interpretation (BRI) standard. With respect to the “parting” limitation, applicant’s argument fails because no evidence is presented to establish the assertion that “parting” is a conventional term in the art. Further, while applicants can serve as their own lexicographers, the use of terms in a manner contrary to their ordinary meaning and conventional usage creates ambiguity as to the claim scope.

Applicant argues that the specification has been amended to overcome the objections thereto. The examiner disagrees for the reasons explained above.

Applicant argues that the drawings (i) show all of the claimed subject matter, and (ii) have been amended to overcome objections thereto. The examiner disagrees for the reasons explained above. Applicant’s argument that sectional planes need not be labeled using Arabic or Roman numerals fails because this is an explicit requirement of 37 CFR 1.84(h)(3).

With respect to GROUNDS 8-13, applicant argues that the examiner has relied upon an overly broad interpretation of the limitation “the gate hinge member extends along directions in which the tailgate is opened and closed” (claim 3). The examiner disagrees. The examiner has explained why this limitation is indefinite. As a result of the lack of definiteness, the examiner has properly applied a broad interpretation to the limitation. Applicant’s assertion that the affect of this limitation is that a shearing force acts in the longitudinal plane of the gate hinge member is not persuasive because the claim does not recite any limitation pertaining to shearing force. It is improper to read limitations from the specification into the claims.

With respect to GROUNDS 8-13, applicant argues that the examiner has relied upon an overly broad interpretation of the limitation “the gate hinge member is attached to a side plane portion of the tailgate” (claim 3). The examiner disagrees. The examiner has explained that “side” encompasses a top side and a bottom side (not just lateral sides). Thus, the examiner’s interpretation is in keeping with the BRI standard. Applicant’s assertion that the examiner’s interpretation is inconsistent with the plain meaning of the claim language fails because the interpretation of “side” as encompassing a top side and a bottom side is in keeping with the plain meaning of this broad term. Applicant’s assertion that the examiner’s interpretation is not consistent with the use of the term “side plane portion” in the specification fails because the specification does not set forth any explicit definition of the term “side plane portion”. Absent an explicit definition that differs from the plain meaning of a claim term, the lexicography exception to the BRI standard does not apply. Thus, the BRI standard is properly followed by the examiner in this case.

With respect to GROUND 8, and claim 9 in particular, applicant argues that the prior art fails to teach a hinge cover that allows a relative displacement with respect to the roof moulding. Again, the examiner has properly followed the BRI standard. Claim 9 does not require any structure that allows the recited relative displacement; only that such relative displacement is allowed. Further, the claim does not define any specific amount or degree of displacement. Thus, the prior art only needs to be shown to be capable of allowing some degree of relative displacement. The examiner has explained that, in Yoshio et al. ‘519, a discontinuity exists between the front portion of the hinge cover 16 and the rear end of the roof molding 15. See Figs. 4 and 6. Thus, the hinge cover 16 is connected to a rear end of the roof molding 15 so as to allow a relative displacement of the hinge cover 16 with respect to a longitudinal direction of the roof molding 15. Such a relative displacement occurs during assembly and disassembly. Further, such a relative displacement is possible when assembled (even if not necessarily intended).

With respect to GROUNDS 12 and 13, and claim 14 in particular, applicant argues that it is improper to consider Licher’s groove element 5 as including the widened recess 7. This argument fails because such a finding is unnecessary in order for Licher in view of Yoshio et al. ‘519 or Ota et al. to be considered to meet the broadly defined groove of claims 3 and 6. With respect to claims 3 and 14, the groove is required to be formed in a longitudinal direction of the vehicle body at a junction portion of a roof panel and a side frame of the vehicle body. GROUND 12 explains why such a groove is obvious over Licher in view of Yoshio et al. ‘519 or Ota et al. Further, claim 14 requires that a width of the groove is widened in a vehicle width direction at the rear part of the vehicle body. This requirement of claim 14 does not preclude the configuration disclosed by Licher where the groove is defined by the groove element 5 together with the recess element 7. The fact that the groove structure of Licher is shown as stepping down (see Fig. 2) between the groove element 5 and the recess element 7 does not place Licher outside of the broad scope of the claim requirement that the groove is widened in a vehicle width direction at the rear part of the vehicle body. That is, the groove can be widened in the manner that the recess element 7 of Licher forms a widened groove portion in a vehicle width direction at the rear part of the vehicle body while also stepping down in the manner taught by Licher.

With respect to GROUND 13, applicant argues that it would not have been obvious to modify Toshihiro et al. in view of Licher and Ota et al. because the focus of Toshihiro et al. is to permit the rear hatch to be removed by unfastening the hinges while standing outside the vehicle, which is contrary to the arrangements of both Licher and Ota et al. which require their hinges to be fastened from within the vehicle. This argument fails because the rejection does not rely upon a modification of Toshihiro et al. in a manner that eliminates the ability to remove the rear hatch by unfastening the hinges while standing outside the vehicle, i.e., it does not destroy the primary reference or make it unsuitable for its intended purpose. Rather, the rejection relies upon a modification of Toshihiro et al. to include a groove at a junction portion of the roof panel and a side frame, as taught by Licher and Ota et al., with the recess of Toshihiro et al. forming an end portion (or a widened end portion in the case of claim 14) of the groove, as taught at least by Licher. Adding such a groove structure, which is known to be beneficial in serving as a rain gutter and/or a roof rail support, does not require Toshihiro et al. to be modified in a manner that eliminates the ability to remove the rear hatch by unfastening the hinges while standing outside the vehicle. It is well-settled that the skilled artisan is not an automaton; rather, he/she is able to take into account differences between two prior art references while incorporating beneficial features from one reference into the other.

With respect to GROUND 13, and claim 13 in particular, applicant argues that the prior art fails to teach the claimed notch. However, the examiner has explained that the hinge cover 21 of Toshihiro et al. includes a notch 24 at a rear end portion thereof, with the gate hinge member 11 moving within the notch 24 as it pivots between closed and open conditions. See Figs. 1 and 3-4; p. 4, ll. 30-34. 

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).

Period for Reply
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail7 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/
	Russell D. Stormer
	Primary Examiner, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993


APPENDIX


    PNG
    media_image3.png
    530
    661
    media_image3.png
    Greyscale
Hinge Diagram:
Explanation:
Hinge part P0 extends in the direction of vector v0.
Hinge part P1 extends in the direction of vector v1.
Hinge part P0 pivots relative to hinge part P1 about axis/vector u1 (the hinge axis) in the “Angular” direction.

Therefore, the hinge part P0 moves in the “Angular” direction while it extends in the v0 direction. 

The hinge part P0 does not pivot in the same direction v0 that it extends. And the hinge part P0 does not extend along the “Angular” direction, i.e., the direction v0 in which the hinge part P0 extends is not the same as the “Angular” direction.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation.
        2 All citations are to the full English translation.
        3 All citations are to the English translation.
        4 All citations are to the English translation.
        5 All citations are to the English translation.
        6 All citations are to the English translation.
        7 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.